                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

KATHERINE CACCIAVILLANI,

       Plaintiff,

v.                                                              Case No: 8:19-cv-2824-T-36JSS

MADEMLI BOUTIQUE LLC, MOD
TRIBE BOUTIQUE LLC, NATASHA
CROWE and STEWART CROWE,

      Defendants.
___________________________________/

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on March 23, 2020 (Doc. 12). In the Report and Recommendation,

Magistrate Judge Sneed recommends that the Court grant in part and deny in part the parties'

Supplemental Joint Motion to Approve Settlement Agreement (Doc. 11). All parties were

furnished copies of the Report and Recommendation and were afforded the opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1).   No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 12) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     The Joint Motion to Approve Settlement Agreement (Doc. 9) is DENIED as moot.
       (3)    The parties’ Supplemental Joint Motion to Approve Settlement Agreement (Doc.

              11) is GRANTED IN PART to the extent that: a. The FLSA Settlement and

              Release Agreement (Doc. 11-1) is APPROVED; and b. Plaintiff’s claims against

              Mod Tribe Boutique LLC, only, are DISMISSED with prejudice. The Clerk is

              directed to terminate Mod Tribe Boutique LLC as a party to this litigation.

       (4)    The parties’ Supplemental Joint Motion to Approve Settlement Agreement (Doc.

              11) is DENIED IN PART to the extent that it asks the Court to retain jurisdiction

              over the settlement agreement between Plaintiff and Mod Tribe Boutique LLC. The

              Court declines to retain jurisdiction.

       DONE AND ORDERED in Tampa, Florida on April 9, 2020.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                                2
